[a021914coeurminingrpmsha03.jpg]Exhibit 10.2



PROFESSIONAL SERVICES AGREEMENT


This PROFESSIONAL SERVICES AGREEMENT (“Agreement”), entered into as of the 1st
day of February, 2016, is between Coeur Mining, Inc., a Delaware corporation
(“Coeur”), whose mailing address is 104 S. Michigan Ave., Ste. 900, Chicago,
Illinois 60603, and Keagan J. Kerr (“Consultant”) whose address is 237 Geneva
Avenue, Elmhurst, IL 60126.


RECITALS


WHEREAS, Coeur desires the professional services of a Consultant for the purpose
of providing human resources support to Coeur; and


WHEREAS, Consultant represents that he is qualified and desires to perform the
professional services requested by Coeur, for the specified purpose provided
above.


NOW THEREFORE, for and in consideration of the mutual promises and covenants
hereinafter set forth to be kept and performed by the parties hereto, Coeur and
Consultant hereby agree as follows:


AGREEMENT


ARTICLE 1.0. COEUR'S REPRESENTATIVE(S).


1.1    Coeur's Representative for the project shall be Mitchell J. Krebs.


1.2    Coeur may, by written Notice signed by Coeur's authorized agent, appoint
additional or substitute representatives.


ARTICLE 2.0. SCOPE OF SERVICES.


2.1    Consultant shall perform, pursuant to the terms and conditions of this
Agreement, the professional services as set forth in Exhibit A, hereinafter
referred to as “Services”. Exhibit A and written instructions to Consultant from
Coeur shall more particularly describe the Services to be performed, the place
of performance; the date of performance; the date of completion; and the maximum
number of days of Services to be performed. Exhibit A is incorporated into this
Agreement by this reference and may be amended or further extended by the
parties’ mutual agreement.


2.2    From time to time, Consultant shall engage in discussions with authorized
Coeur personnel while performing Services under this Agreement.


2.3    Consultant shall not contact third parties in connection with performance
of the Services without prior written authorization from Coeur.



Page 1 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

2.4    Upon the written request of Coeur, Consultant shall prepare and deliver
to Coeur progress reports and a final report of his findings and
recommendations, and such other reports or writings as Coeur may, from time to
time, find necessary and reasonable.


ARTICLE 3.0. COMPENSATION AND EXPENSES.


3.1    Compensation for the Services shall be provided in and described by the
schedule set forth in Exhibit A, attached hereto. All amounts shall be in United
States dollars. Unless this Agreement specifies otherwise in Exhibit A, the
compensation to Consultant shall be inclusive of any and all costs of
Consultant’s operation, including, without limitation, costs attributable to
payroll, employee benefits, fringe benefits, overhead and profits, and costs
associated with licenses, bonds, permits, supplies, machinery, safety devices,
protective clothing, transportation and any taxes associated with goods and
services acquired by Consultant for use in performing the Services to be
provided under this Agreement.


3.2    In addition to compensation for Services, Coeur shall reimburse
Consultant for all reasonable and necessary travel expenses actually incurred by
Consultant upon the request of Coeur. Transportation and subsistence costs shall
be paid by Coeur, except when Consultant is providing Services outside of a 50
mile radius from Consultant’s home located in Elmhurst, Illinois. Complete and
accurate records of reimbursable costs and expenses shall be kept and submitted
to Coeur by Consultant and shall be subject to audit by Coeur, using generally
accepted accounting principles for auditing procedures.


3.3    Except as otherwise provided in Exhibit A, Consultant shall prepare and
submit to Coeur, on a calendar month basis, a detailed statement of charges. The
statement shall set forth the number of days or fractions of days of Services
performed and the dates and locations of performance, and shall be accompanied
by receipts and other evidence substantiating travel or other expenses incurred.
Statements shall be directed to Coeur's Representative, Coeur Mining, Inc., 104
S. Michigan Ave., Ste. 900, Chicago, Illinois 60603. Subject to verification by
Coeur, payments of amounts due shall be made by Coeur within 30 days after
receipt of such statements.


3.4    During the Term and for a period of three (3) years following the
termination of this Agreement, Consultant shall maintain complete and accurate
books and records with respect to the Services rendered, the materials and
equipment provided in connection with the Services, any allowed expenses, and
the invoices submitted to Coeur for payment under this Agreement. Coeur may
audit such books and records of Consultant as is reasonably necessary to
determine the accuracy of any Invoice rendered by Consultant until three (3)
years after the date of the Invoice. Such audits shall not be performed more
often than annually, and shall not be performed in a manner which substantially
impedes Consultant's business. Coeur shall require any accountants conducting
such audits to execute a confidentiality agreement imposing upon such
accountants the same obligations of confidentiality towards Consultant that such
accountants have towards Coeur.



Page 2 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

ARTICLE 4.0. AGREEMENT DURATION.


4.1    This Agreement shall commence on the date first mentioned above and shall
be in effect, subject to the terms of this Agreement, through the earliest to
occur of (i) May 31, 2016 or (ii) the date Consultant commences employment or
consulting services for a party other than Coeur or its affiliates, unless
sooner terminated (the “Term”).


4.2    Coeur may immediately terminate this Agreement by written notice to
Consultant if Consultant fails to comply with any applicable local, state, and
federal laws, regulations, rules, and orders of any governmental authority or
any policies, guidelines, or practices of Coeur, the noncompliance with which
presents, in the reasonable opinion of Coeur, a material threat to human safety
or health or the environment. If so terminated, Coeur has no obligation to
compensate or reimburse Consultant for any amounts except for Services rendered
and expenses incurred prior to the termination date.


4.3    Coeur may terminate this Agreement if Consultant has breached any
material provision hereof (other than those subject to immediate termination as
described in Section 4.2 above) and such breach continues for a period of thirty
(30) days after written notice thereof has been given. If so terminated, Coeur
has no obligation to compensate or reimburse Consultant for any amounts except
for Services rendered and expenses incurred prior to the termination date.


4.4    Coeur may terminate this Agreement for any reason by giving Consultant
thirty (30) days written notice of termination and by paying Consultant the
remaining term of the contract, subject to Consultant first signing a general
release in a form acceptable to Coeur.


4.5    Consultant may terminate this Agreement if (i) Coeur fails to make
payment to Consultant when due in accordance with the terms of this Agreement
and such failure continues for a period of thirty (30) days after written notice
thereof has been given to Coeur, or (ii) Coeur has breached any material
provision of this Agreement and such breach continues for a period of thirty
(30) days after written notice thereof has been given to Coeur.


4.6    If this Agreement terminates, then the Services shall automatically
terminate on the same date; provided that Coeur may specify in the notice of
termination that certain Services are to be completed, in which event this
Agreement shall continue to apply to such Services until such are completed.
Consultant shall not be entitled to payment for Services performed after the
effective date of any notice of termination unless approved by Coeur or
otherwise provided in this Agreement or the notice of termination. No party
shall be relieved of any of its obligations arising under this Agreement prior
to the termination. Termination will be without prejudice to any rights and
remedies available to a Party, including injunctive relief. The parties’ rights
and obligations contained in Articles 8 and 9, and any other provisions of this
Agreement that by their terms are intended to survive, shall continue to be
effective following termination of this Agreement.



Page 3 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

ARTICLE 5.0. COMPLIANCE WITH STATE AND FEDERAL LAWS.
    
5.1    Consultant shall comply with all applicable State, Federal, international
or local laws, rules or regulations, including, but not limited to all relevant
provisions of the Foreign Corrupt Practices Act of 1977 as amended (“FCPA”), 15
USC §§78 dd-1, et seq. in the execution and completion of its Services.
Consultant must also abide by Coeur’s policies, guidelines, rules, and
procedures, as the same may be amended from time to time. Consultant represents
that he has all licenses or other authorizations required by law to enable him
to perform Services hereunder in the country or state where the Services are to
be performed. Consultant shall be fully and solely responsible for conducting
all operations under this Agreement, at all times, in such a manner as to avoid
the risk of bodily harm to persons and damage to property.


ARTICLE 6.0. INDEPENDENT CONTRACTOR.


6.1    Consultant is and shall be, in the performance of all Services, an
independent contractor. Consultant shall not in any way, at any time, be an
employee or agent of Coeur, and shall not indicate or represent to any third
party that Consultant is an employee or agent of Coeur. Consultant shall have no
authority contractually to bind or obligate Coeur or to incur any debt or
obligation on behalf of Coeur.


ARTICLE 7.0. PROFESSIONAL RESPONSIBILITY.


7.1    Consultant agrees that he will perform the work requested under this
Agreement, in accordance with the standards of care, skill, and diligence
normally provided by competent professionals in the performance of services in
respect to work similar to that contemplated by this Agreement.


ARTICLE 8.0. INDEMNIFICATION.


8.1    Coeur shall not be liable for Consultant’s failure to exercise reasonable
care in performing Services, except in the case of damages or injuries caused
directly by Coeur or its employees, officers, or agents. Consultant agrees to
defend, indemnify, and hold Coeur’s and Coeur’s affiliated and subsidiary
companies and their employees, officers or agents, harmless against all costs,
loss or damage (including attorney's fees) arising directly or indirectly out of
the performance of the Services hereunder, except only claims arising out of
accidents resulting from the sole negligence of Coeur.


ARTICLE 9.0. NONDISCLOSURE AND OWNERSHIP OF WORK PRODUCT.


9.1    Consultant shall not, without the prior written consent of Coeur,
disclose the facts and circumstances surrounding the entry by Coeur and
Consultant into this Agreement.


9.2    All reports, publications, exhibits, films, data, conclusions, and other
non-public information, documentation or work product furnished by Coeur to
Consultant or obtained or developed by Consultant in providing the Services
under this Agreement, and all information

Page 4 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

regarding Coeur's business plans, operations, properties, practices, methods,
inventions, and discoveries, shall be and remain the property of Coeur, and the
same shall be kept confidential by Consultant, who shall not, directly or
indirectly, use or disclose the same to any third person except upon the prior
written consent of Coeur. Upon termination of this Agreement or upon the proper
request of Coeur, Consultant will deliver such work product and information to
Coeur.


9.3    All work product created by Consultant pursuant to this Agreement shall
be owned by Coeur and for Coeur’s sole use and ownership for any reason.


ARTICLE 10.0. AMENDMENT.


10.1    This Agreement may only be amended in writing, signed by each party
hereto.


ARTICLE 11.0. ASSIGNMENT.


11.1    Consultant may not assign this Agreement nor any rights to payments or
other rights hereunder nor shall Consultant subcontract any services to be
provided by Consultant without first obtaining Coeur’s written consent. In the
event any assignment is made in violation of this paragraph, Coeur shall retain
the right to immediately terminate this Agreement and any obligations of Coeur
thereunder. Coeur, for its part, may assign its rights and obligations under
this Agreement without further consent by Consultant.


ARTICLE 12.0. BINDING EFFECT.


12.1    The terms and covenants of this Agreement shall apply to and be binding
upon the successors and permitted assigns of the respective parties hereto.




ARTICLE 13.0. GOVERNING LAW AND VENUE.


13.1    The parties to this Agreement agree to exclusive jurisdiction and venue
of any proceedings relating to this Agreement, or any terms and conditions
hereof, in Federal courts of located in the City of Chicago, State of Illinois.
This Agreement and the rights, duties and liabilities of the parties hereunder
shall be governed by the laws of the State of Illinois.


ARTICLE 14.0. ENTIRE AGREEMENT.


14.1    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, discussions, and understanding of the parties in
connection herewith.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

Page 5 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


Coeur Mining, Inc.
        Consultant



By:    _/s/ Mitchell J. Krebs________        _/s/ Keagan J. Kerr______________
Print Name: Mitchell J. Krebs            Print Name: Keagan J. Kerr
Title: President & Chief Executive Officer        







    

Page 6 of 7

--------------------------------------------------------------------------------



PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN COEUR MINING, INC.
AND KEAGAN J. KERR

EXHIBIT A


1.
Consulting Fees



Consultant will provide consulting services to Coeur at a rate of $23,750 per
month.


2.
Expenses and Reimbursable Rates



Meals, accommodations, rented vehicles, and other normal and reasonable
out-of-pocket expenses related to Services performed will be reimbursed at cost,
pursuant to those procedures detailed above. Unless otherwise approved in
writing by Coeur’s representative, Consultant will use least costly class air
travel for all domestic travel (usually Coach/Economy) and business class for
any international travel that exceeds 8 hours of total flight time.


3.
All Notices under this Agreement shall be directed to the Agreement
representatives, as appointed above, at the following address:



(a)
Consultant:

Keagan J. Kerr
237 Geneva Avenue
Elmhurst, IL 60126
Home:
Cell:
Email:
(b)
Coeur Mining, Inc.:

Mitchell J. Krebs
Coeur Mining, Inc.
104 S. Michigan Ave., Ste. 900
Chicago, Illinois 60603
Office: (312) 489-5800
Email: mkrebs@coeur.com


4.
Services



Consultant shall provide human resources services from Consultant’s home or
other personal office location unless otherwise requested by Coeur.



Page 7 of 7